NONPRECEDENTIAL DISPOSITION
                        To be cited only in accordance with
                                Fed. R. App. P. 32.1




        United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                              Submitted November 5, 2012
                              Decided November 29, 2012

                                          Before

                            WILLIAM J. BAUER, Circuit Judge

                            MICHAEL S. KANNE, Circuit Judge

                            ILANA DIAMOND ROVNER, Circuit Judge

No. 12‐1339

UNITED STATES OF AMERICA,                          ] Appeal from the United States District
               Plaintiff‐Appellee,                 ] Court for the Northern District of
                                                   ] Indiana, Hammond Division.
              v.                                   ]
                                                   ] No. 2:01‐CR‐67‐RL‐PRC‐1
ADAM TYRALE WILLIAMS, JR.,                         ]
              Defendant‐Appellant.                 ] Rudy Lozano,
                                                   ] Judge.

                                        O R D E R

       Adam Williams was found guilty of conspiring to distribute 50 or more grams of
crack cocaine, distributing 50 or more grams of crack, and distributing 5 or more grams
of crack, in violation of 21 U.S.C. §§ 846, 841(a)(1).  At sentencing, he was determined to
have an offense level of 44 and a guidelines range of life imprisonment.  The court
sentenced him to the statutory maximum on each count ‐ ‐ life sentences for counts one
No. 12‐1339                                                                                    2


and two and 40 years’ imprisonment for count three, to be served concurrently.  

       Three years later, Williams argued to the district court that his sentence violated
his right to a jury trial, which the court construed as a motion for collateral relief under
28 U.S.C. § 2255.  The court denied that relief on the basis that the request was made
more than a year after his conviction became final.  See 28 U.S.C. § 2255(f).

        In 2009, Williams moved for a sentence reduction pursuant to 18 U.S.C. §
3582(c)(2), arguing that Guidelines Amendment 711 entitled him to a 2‐level reduction
in his offense level.  The district court agreed that his new offense level was 42, but
applying the sentencing factors under 18 U.S.C. § 3553(a) and the potential threat to
public safety, the court determined that a life sentence was still appropriate.  We
affirmed that decision on appeal.

       Williams has now brought another motion for a sentence reduction under §
3582(c)(2), contending this time that his offense level should be further reduced as a
result of Guidelines Amendment 750, which reduces his offense level to 40 with a
corresponding guideline range of 292 to 365 months.  The district court accepted the
applicability of the new offense level, but after applying the §3553(a) factors and public
safety considerations, again determined that a life sentence was appropriate.

        Williams now appeals that determination, but raises no challenges to the court’s
application of the § 3553(a) factors or the concern for public safety.  Instead, Williams
raises a number of claims unrelated to the § 3582 motion for reduction, including that
he was sentenced under unconstitutional mandatory guidelines, that a life sentence
constitutes cruel and unusual punishment where the offense did not involve any violent
act, and that the sentencing disparity for crack and powder cocaine offenses violates the
Equal Protection Clauses.  As the government properly points out, none of those claims
are related to the retroactive amendment of the crack cocaine guidelines and its
application to Williams’ sentence, and therefore they cannot be properly asserted in this
appeal.  See United States v. Smith, 241 F.3d 546, 548 (7th Cir. 2001).  Although Williams
does not directly raise any challenges to the district court’s consideration of the §
3553(a) factors and particularly its concern with the threat to public safety posed by
Williams, our independent consideration of those issues reveals no abuse of discretion
in the court’s decision that a life sentence was appropriate.  United States v. Johnson, 580
F.3d 567, 570 (7th Cir. 2009) (abuse of discretion standard applies to decisions under §
3582).  The court’s discretionary decision reflects its recognition of the proper guidelines
No. 12‐1339                                                                                   3


range, its consideration of the § 3553(a) factors, and its determination that a sentence of
life was appropriate particularly in light of the threat to public safety posed by
Williams.  See United States v. Young, 555 F.3d 611, 614 (7th Cir. 2009) ( § 3582 “confers
upon the district court substantial discretion ‐ within the broad framework of 18 U.S.C.
§ 3553(a) and assuming consistency with the relevant policy statements of the
Sentencing Commission‐to decide whether a sentence reduction is warranted”).  The
decision of the district court is AFFIRMED.